Case: 1:21-cv-01641 Document #: 78-2 Filed: 08/23/21 Page 1 of 2 PageID #:2809




                                Exhibit 2
 Case:1:21-cv-01641
Case:  1:20-cv-02552Document
                     Document#:#:78-2
                                  59 Filed:
                                      Filed:02/05/21
                                             08/23/21Page
                                                      Page12ofof12PageID
                                                                   PageID#:1398
                                                                          #:2810
